DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 11-13, filed 06/09/20, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 16 and 23,
 	Zhang teaches a downlink Hybrid Automatic Repeat Request (HARQ) feedback method in an unlicensed frequency band based on dynamic frame structure, each frame structure adopted in the unlicensed frequency band comprising uplink subframes and downlink subframes, and each frame structure having a same type of a subframe continuity setting, the downlink HARQ feedback method comprising: (para [0002]).
 	determining whether a currently used frame structure in the (para[0078], [0013]).
 	 determining an uplink subframe for implementing a downlink HARQ feedback corresponding to each downlink subframe according to the currently used frame structure, when the currently used frame structure does not need to be reconfigured; (para [0063]).

 	The prior art of record do not teach “wherein indicating that a device group corresponding to the data is the first device group by carrying group identification information of the first device group when transmitting the data, comprises:


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/BAO G NGUYEN/Examiner, Art Unit 2461              

/OMER S MIAN/Primary Examiner, Art Unit 2461